Case 2:19-cv-00469-JDL Document 92 Filed 02/17/21 Page 1 of 2             PageID #: 581




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE


MICHAEL A. DOYLE,                               )
                                                )
       Plaintiff,                               )
                                                )
                    v.                          ) 2:19-cv-00469-JDL
                                                )
SHAWN BABINE, et al.,                           )
                                                )
                                                )
       Defendants.                              )


 ORDER DENYING OBJECTION TO THE ORDER OF THE MAGISTRATE
                         JUDGE


       Plaintiff Michael A. Doyle moved to seal an affidavit that he submitted in

response to the Court’s directive to provide additional financial information in

connection with his earlier request for leave to proceed in forma pauperis (ECF Nos.

83, 84). United States Magistrate Judge John C. Nivison denied the motion on

December 30, 2020 (ECF No. 89), pursuant to 28 U.S.C.A. § 636(b)(1)(A) (West 2021)

and Fed. R. Civ. P. 72(a). Doyle filed a timely objection on January 7, 2021 (ECF No.

90).

       A district judge must modify a magistrate judge’s order on a nondispositive

matter only when “any part of the order . . . is clearly erroneous or is contrary to law.”

Fed. R. Civ. P. 72(a); see also Phinney v. Wentworth Douglas Hosp., 199 F. 3d 1, 5 (1st

Cir. 1999).   Local Rule 72.1(a) further notes that a party seeking review of a

magistrate judge’s nondispositive order must “file an objection with an incorporated




                                            1
Case 2:19-cv-00469-JDL Document 92 Filed 02/17/21 Page 2 of 2        PageID #: 582




memorandum of law to those specific portions for which review is sought” (emphasis

added).

      Doyle’s objection does not specify any part of the Magistrate Judge’s decision

that is erroneous or contrary to law, but instead rehashes arguments that have

already been rejected by this Court. Because Doyle does not identify “those specific

portions [of the Order] for which review is sought,” his objection fails to meet the

requirements of both Fed. R. Civ. P. 72 and Local R. 72.1.

      It is therefore ORDERED that Doyle’s Objection (ECF No. 90) is DENIED

and that Doyle’s affidavit (ECF No. 85) be unsealed.

      SO ORDERED.

      Dated this 17th day of February, 2021.

                                                     /s/ Jon D. Levy
                                              CHIEF U.S. DISTRICT JUDGE




                                          2
